766 So.2d 1262 (2000)
Patsy Rambo & Salvin RAMBO
v.
WILLIS-KNIGHTON BOSSIER HEALTH CENTER, Tradename Willis Knighten Medical Center.
No. 2000-CC-2157.
Supreme Court of Louisiana.
July 28, 2000.
Granted and remanded to the Court of Appeal for consideration of relator's application on the merits. Relator orally requested writs and the trial court granted the request but did not fix the return date. Because the trial court could have fixed the return date up to thirty days from the date of the ruling at issue under URCA Rule 4-3, relator's filing the writ in the *1263 Court of Appeal within that limitation was timely.
CALOGERO, C.J., concurs.
LEMMON, J., concurs. The purpose of Rule 4-3 is to ensure timely filing of supervisory writs. In light of its purpose, Rule 4-3 should be interpreted under La.Code Civ.Proc. art. 5051 (procedural rules "are to be construed liberally, and with due regard for the fact that rules of procedure implement the substantive law and are not an end in themselves") to permit the filing of an application for writs directly in the Court of Appeal within thirty days of the date of the ruling at issue. Unless the thirty-day limitation interferes with the trial date or other orderly proceeding or unless the party desires a return date beyond the thirty-day limitation, the party need not obtain a return date, which involves an expenditure of lawyer and judge time and client funds.
VICTORY, J., not on panel.